DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US Patent Application Publication 2017/0048363.
Regarding Claim 1, Lee et al. teaches an antenna structure (Figs. 1, 9f, 19) comprising: a back board defining a slot (slot between ground 105 and frame 102 better seen in Fig. 1 Par. 0087); a side frame (102 Fig. 1 / 1901, 1903, 1905, 1907, 1909 Fig. 19 Par. 0221) made of metal material and positioned at a periphery of the back board (Figs. 1, 9f, 19), wherein the side frame defines at least a first gap (1914 Fig. 19 Par. 0221) and a second gap (1912 Fig. 19 Par. 0221), the slot is defined at an edge of the back board near the side frame and communicates with the first gap and the second gap (Fig. 19); wherein the first gap and the second gap divide a first radiation portion (1930 Fig. 19 Par. 0223) and a second radiation portion (1920 Fig. 19 Par. 0223) from the side frame; a first feed point (feed of 1930 Fig. 19) positioned on the first radiation portion and being electrically connected to a first feed source for feeding current and signal to the first radiation portion (Par. 0222); a second feed point (feed of 1920 Fig. 19) positioned on the second radiation portion and being electrically connected to a second feed source for feeding current and signal to the second radiation portion (Par. 0222); and a first ground point positioned on the first radiation portion and between the first feed point and the second feed point (ground on left of 1930 Fig. 19); 
Lee et al. is silent on wherein when the first feed point and the second feed point supplies current, the first radiation portion and the second radiation generate at least one same radiation frequency band, when current is fed from the first feed point, the first radiation portion excites a GPS mode, a WIFI 2.4 GHz Mode, a WIFI 5 GHz mode and a licensed spectrum auxiliary access (LAA) mode, when current is fed from the second feed point, the second radiation portion excites the WIFI 2.4 GHz mode, the WIFI 5 GHz mode and the LAA mode.
However, Lee et al. teaches various methods for designing an antenna operated at a desired frequency band (Par. 0005-0008, 0220, 0270).
In this particular case, configuring antenna structure to operate within known licensed frequency bands of operations is common and well known in the art as evident by Lee et al. 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the first and second feed points of Lee et al. to excite a GPS mode, a WIFI 2.4 GHz Mode, a WIFI 5 GHz mode and a licensed spectrum auxiliary access (LAA) through the first radiation portion, and WIFI 2.4 GHz mode, the WIFI 5 GHz mode and the LAA mode through the second radiation portion as a result effect in order to obtain wireless communications in these known licensed frequency bands of operations.
Regarding Claim 2, Lee et al. as modified teaches wherein the side frame at least comprises a first portion (1905 Fig. 19) and a second portion (1901, 1903 Fig. 19), the second portion is connected to one end of the first portion (Fig. 19), the second portion is longer than the first portion (longer side of device better seen in Fig. 9f), the first gap is defined on the first portion (1914 Fig. 19), the second gap is defined on the second portion (1912 Fig. 19); wherein the side frame between the first gap and the second gap forms the first radiation portion (1903 Fig. 19), a portion of the side frame which extends from the second gap along a direction away from the first gap and the first radiation portion forms the second radiation portion (1920 Fig. 19); wherein the first ground point and the second feed point are defined at two sides of the second gap (Fig. 19), the first feed point is closer to the first gap than the first ground point (Fig. 19).
Regarding Claim 3, Lee et al. as modified teaches wherein the side frame defines a third gap (1918 Fig. 19), the third gap is symmetrically arranged with the second gap (Fig. 19), and is farther away from the first gap than the second gap (Fig. 19); wherein the side frame between the first gap and the third gap forms a third radiation portion (1950 Fig. 19), the third radiation portion is longer than the first radiation portion (longer side of device better seen in Fig. 9f); wherein the antenna structure further comprises a third feed point (feed of 1940 Fig. 19) and a second ground point (ground of 1940 Fig. 19), the third feed point is positioned on the third radiation portion and is electrically connected to a third feed source for feeding current and signal to the third radiation portion (Fig. 19), the second ground point is positioned on the third radiation portion (Fig. 19).
Regarding Claim 4, Lee et al. as modified teaches wherein the first ground point is symmetrically arranged with the second ground point (Fig. 19).
Regarding Claim 5, Lee et al. as modified teaches the antenna structure of claim 3 as shown in the rejection above.
Lee et al. is silent on further comprising a switch circuit, wherein the switch circuit is positioned on the third radiation portion and between the first gap and the second ground point; wherein the switch circuit is grounded for adjusting a radiation frequency of the third radiation portion.
However, Lee et al. teaches a switch circuit (claim 12, Figs. 15, 20-21 Par. 0194-0196, 0227-0231, 0236-0244).
In this particular case, providing a switch circuit is common and well known in the art as evident by Lee et al. in order to change the characteristics of the antenna (Par. 0194-0196, 0227-0231, 0236-0244).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the embodiment of Fig. 19 of Lee et al. with a switch circuit, positioned on the third radiation portion and between the first gap and the second ground point; and grounded for adjusting a radiation frequency of the third radiation portion as a result effect in order to obtain good antenna characteristics.
Regarding Claim 6, Lee et al. as modified teaches wherein the third feed point is positioned between the switch circuit and the second ground point (Fig. 19 as modified in claim 5 above).
Regarding Claim 7, Lee et al. as modified teaches wherein the third feed point is positioned between the switch circuit and the first gap (Fig. 19 as modified in claim 5 above).
Regarding Claim 8, Lee et al. as modified teaches wherein the side frame comprises a first portion (1905 Fig. 19), a second portion (1903 1901 Fig. 19), and a third portion (1907, 1909 Fig. 19), the second portion and the third portion are respectively connected to one end of the first portion (Fig. 19), each of the second portion and the third portion is longer than the first portion (longer side of device better seen in Fig. 9f); wherein the first gap is defined on the first portion (Fig. 19), the second gap is defined on the second portion, the third gap is defined on the third portion (Fig. 19); wherein a portion of the side frame which extends from the third gap (1918 Fig. 19) in a direction away from the first gap and the third radiation portion forms a fourth radiation portion (1950 Fig. 19); wherein the antenna structure further comprises a fourth feed point (feed of 1950 Fig. 19), the fourth feed point is positioned on the fourth radiation portion and is electrically connected to a fourth feed source for feeding current and signal to the fourth radiation portion (Fig. 19), the second ground point and the fourth feed point are positioned at two sides of the third gap (Fig. 19).
Regarding Claim 9, Lee et al. as modified teaches the antenna structure of claim 8 as shown in the rejection above.
Lee et al. is silent on wherein when the third feed point supplies a current, the third radiation portion excites an LTE-A low frequency mode, an LTE-A middle frequency mode, an LTE-A high frequency mode, an ultra-middle frequency mode, an ultra-high frequency mode, and 5G N78/N79 mode; wherein when the fourth feed point supplies a current, the fourth radiation portion excites an LTE-A middle frequency mode, an LTE-A high frequency mode, an ultra-high frequency mode, and 5G N78/N79 mode.
However, Lee et al. teaches various methods for designing an antenna operated at a desired frequency band (Par. 0005-0008, 0220, 0270).
In this particular case, configuring antenna structure to operate within known licensed frequency bands of operations is common and well known in the art as evident by Lee et al. 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the third and fourth feed points of Lee et al. to excite an LTE-A low frequency mode, an LTE-A middle frequency mode, an LTE-A high frequency mode, an ultra-middle frequency mode, an ultra-high frequency mode, and 5G N78/N79 mode through the third radiation portion, and an LTE-A middle frequency mode, an LTE-A high frequency mode, an ultra-high frequency mode, and 5G N78/N79 mode through the fourth radiation portion as a result effect in order to obtain wireless communications in these known licensed frequency bands of operations.
Regarding Claim 10, Lee et al. as modified teaches wherein the second feed point is symmetrically arranged with the fourth feed point, the second feed point and the fourth feed point are both grounded through a system ground plane (Fig. 19 ground of 1901 and 1950).
Regarding Claim 11, Lee et al. teaches an electronic device (Figs. 1, 9f, 19), comprising: an antenna structure (Figs. 1, 9f, 19) comprising: a back board defining a slot (slot between ground 105 and frame 102 better seen in Fig. 1 Par. 0087); a side frame (102 Fig. 1 / 1901, 1903, 1905, 1907, 1909 Fig. 19 Par. 0221) made of metal material and positioned at a periphery of the back board (Figs. 1, 9f, 19), wherein the side frame defines at least a first gap (1914 Fig. 19 Par. 0221) and a second gap (1912 Fig. 19 Par. 0221), the slot is defined at an edge of the back board near the side frame and communicates with the first gap and the second gap (Fig. 19); wherein the first gap and the second gap divide a first radiation portion (1930 Fig. 19 Par. 0223) and a second radiation portion (1920 Fig. 19 Par. 0223) from the side frame; a first feed point (feed of 1930 Fig. 19) positioned on the first radiation portion and being electrically connected to a first feed source for feeding current and signal to the first radiation portion (Par. 0222); a second feed point (feed of 1920 Fig. 19) positioned on the second radiation portion and being electrically connected to a second feed source for feeding current and signal to the second radiation portion (Par. 0222); and a first ground point positioned on the first radiation portion and between the first feed point and the second feed point (ground on left of 1930 Fig. 19); 
Lee et al. is silent on wherein when the first feed point and the second feed point supplies current, the first radiation portion and the second radiation generate at least one same radiation frequency band, when current is fed from the first feed point, the first radiation portion excites a GPS mode, a WIFI 2.4 GHz Mode, a WIFI 5 GHz mode and a licensed spectrum auxiliary access (LAA) mode, when current is fed from the second feed point, the second radiation portion excites the WIFI 2.4 GHz mode, the WIFI 5 GHz mode and the LAA mode.
However, Lee et al. teaches various methods for designing an antenna operated at a desired frequency band (Par. 0005-0008, 0220, 0270).
In this particular case, configuring antenna structure to operate within known licensed frequency bands of operations is common and well known in the art as evident by Lee et al. 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the first and second feed points of Lee et al. to excite a GPS mode, a WIFI 2.4 GHz Mode, a WIFI 5 GHz mode and a licensed spectrum auxiliary access (LAA) through the first radiation portion, and WIFI 2.4 GHz mode, the WIFI 5 GHz mode and the LAA mode through the second radiation portion as a result effect in order to obtain wireless communications in these known licensed frequency bands of operations.
Regarding Claim 12, Lee et al. as modified teaches wherein the side frame at least comprises a first portion (1905 Fig. 19) and a second portion (1901, 1903 Fig. 19), the second portion is connected to one end of the first portion (Fig. 19), the second portion is longer than the first portion (longer side of device better seen in Fig. 9f), the first gap is defined on the first portion (1914 Fig. 19), the second gap is defined on the second portion (1912 Fig. 19); wherein the side frame between the first gap and the second gap forms the first radiation portion (1903 Fig. 19), a portion of the side frame which extends from the second gap along a direction away from the first gap and the first radiation portion forms the second radiation portion (1920 Fig. 19); wherein the first ground point and the second feed point are defined at two sides of the second gap (Fig. 19), the first feed point is closer to the first gap than the first ground point (Fig. 19).
Regarding Claim 13, Lee et al. as modified teaches wherein the side frame defines a third gap (1918 Fig. 19), the third gap is symmetrically arranged with the second gap (Fig. 19), and is farther away from the first gap than the second gap (Fig. 19); wherein the side frame between the first gap and the third gap forms a third radiation portion (1950 Fig. 19), the third radiation portion is longer than the first radiation portion (longer side of device better seen in Fig. 9f); wherein the antenna structure further comprises a third feed point (feed of 1940 Fig. 19) and a second ground point (ground of 1940 Fig. 19), the third feed point is positioned on the third radiation portion and is electrically connected to a third feed source for feeding current and signal to the third radiation portion (Fig. 19), the second ground point is positioned on the third radiation portion (Fig. 19).
Regarding Claim 14, Lee et al. as modified teaches wherein the first ground point is symmetrically arranged with the second ground point (Fig. 19).
Regarding Claim 15, Lee et al. as modified teaches the electronic device of claim 13 as shown in the rejection above.
Lee et al. is silent on wherein the antenna structure comprises a switch circuit, the switch circuit is positioned on the third radiation portion and between the first gap and the second ground point; wherein the switch circuit is grounded for adjusting a radiation frequency of the third radiation portion.
However, Lee et al. teaches a switch circuit (claim 12, Figs. 15, 20-21 Par. 0194-0196, 0227-0231, 0236-0244).
In this particular case, providing a switch circuit is common and well known in the art as evident by Lee et al. in order to change the characteristics of the antenna (Par. 0194-0196, 0227-0231, 0236-0244).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the embodiment of Fig. 19 of Lee et al. with a switch circuit, positioned on the third radiation portion and between the first gap and the second ground point; and grounded for adjusting a radiation frequency of the third radiation portion as a result effect in order to obtain good antenna characteristics.
Regarding Claim 16, Lee et al. as modified teaches wherein the third feed point is positioned between the switch circuit and the second ground point (Fig. 19 as modified in claim 5 above).
Regarding Claim 17, Lee et al. as modified teaches wherein the third feed point is positioned between the switch circuit and the first gap (Fig. 19 as modified in claim 5 above).
Regarding Claim 18, Lee et al. as modified teaches wherein the side frame comprises a first portion (1905 Fig. 19), a second portion (1903 1901 Fig. 19), and a third portion (1907, 1909 Fig. 19), the second portion and the third portion are respectively connected to one end of the first portion (Fig. 19), each of the second portion and the third portion is longer than the first portion (longer side of device better seen in Fig. 9f); wherein the first gap is defined on the first portion (Fig. 19), the second gap is defined on the second portion, the third gap is defined on the third portion (Fig. 19); wherein a portion of the side frame which extends from the third gap (1918 Fig. 19) in a direction away from the first gap and the third radiation portion forms a fourth radiation portion (1950 Fig. 19); wherein the antenna structure further comprises a fourth feed point (feed of 1950 Fig. 19), the fourth feed point is positioned on the fourth radiation portion and is electrically connected to a fourth feed source for feeding current and signal to the fourth radiation portion (Fig. 19), the second ground point and the fourth feed point are positioned at two sides of the third gap (Fig. 19).
Regarding Claim 19, Lee et al. as modified teaches the electronic device of claim 18 as shown in the rejection above.
Lee et al. is silent on wherein when the third feed point supplies a current, the third radiation portion excites an LTE-A low frequency mode, an LTE-A middle frequency mode, an LTE-A high frequency mode, an ultra-middle frequency mode, an ultra-high frequency mode, and 5G N78/N79 mode; wherein when the fourth feed point supplies a current, the fourth radiation portion excites an LTE-A middle frequency mode, an LTE-A high frequency mode, an ultra-high frequency mode, and 5G N78/N79 mode.
However, Lee et al. teaches various methods for designing an antenna operated at a desired frequency band (Par. 0005-0008, 0220, 0270).
In this particular case, configuring antenna structure to operate within known licensed frequency bands of operations is common and well known in the art as evident by Lee et al. 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the third and fourth feed points of Lee et al. to excite an LTE-A low frequency mode, an LTE-A middle frequency mode, an LTE-A high frequency mode, an ultra-middle frequency mode, an ultra-high frequency mode, and 5G N78/N79 mode through the third radiation portion, and an LTE-A middle frequency mode, an LTE-A high frequency mode, an ultra-high frequency mode, and 5G N78/N79 mode through the fourth radiation portion as a result effect in order to obtain wireless communications in these known licensed frequency bands of operations.
Regarding Claim 20, Lee et al. as modified teaches wherein the second feed point is symmetrically arranged with the fourth feed point, the second feed point and the fourth feed point are both grounded through a system ground plane (Fig. 19 ground of 1901 and 1950).
Conclusion
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M BOUIZZA/Examiner, Art Unit 2845    

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845